                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                     Case No. 19-cv-02723-SVK
                                   8                   Plaintiff,
                                                                                           ORDER CONTINUING SHOW CAUSE
                                   9            v.                                         HEARING
                                  10    CELIA BRACAMONTES, et al.,                         Re: Dkt. No. 26
                                  11                   Defendants.

                                  12          Before the Court is Plaintiff Scott Johnson’s Response to this Court’s Order to Show
Northern District of California
 United States District Court




                                  13   Cause (Dkt. 23). Good cause appearing, the March 31, 2020 Order to Show Cause hearing is

                                  14   hereby CONTINUED to April 28, 2020 at 10:00 a.m. A stipulation of dismissal or a show cause

                                  15   response must be filed by April 24, 2020 at 12:00 p.m. If a dismissal is filed by that time, the

                                  16   Order to Show Cause hearing will be vacated.

                                  17          SO ORDERED.

                                  18   Dated: March 25, 2020

                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
